Name: Commission Regulation (EEC) No 535/93 of 9 March 1993 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector as regards the amounts of aid
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  trade;  regions of EU Member States;  means of agricultural production
 Date Published: nan

 10. 3 . 93 Official Journal of the European Communities No L 57/9 COMMISSION REGULATION (EEC) No 535/93 of 9 March 1993 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector as regards the amounts of aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as amended by Regulation (EEC) No 3714/92 (2), and in particular Articles 3 (4) and 4 (4) thereof, (EEC) No 3661 /92 (s), should be adapted to the aforemen ­ tioned amendment ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 1912/92 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EEC) No 252/93 (3) amended the list of processed products in the beef and veal sector ; whereas Annex II to Commission Regulation (EEC) No 1912/92 (4), as last amended by Regulation This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . (2) OJ No L 378, 23. 12. 1992, p. 23 . (3) OJ No L 28, 5. 2. 1993, p. 48. (4) OJ No L 192, 11 . 7. 1992, p. 31 . 0 OJ No L 370, 19. 12. 1992, p. 16. No L 57/10 Official Journal of the European Communities 10. 3 . 93 ANNEX ANNEX II Aid amounts for products indicated in Annex I ex-Community market Product code Amount of aid(ECU/100 kg net weight) 0201 10 00 110 (') 85 0201 10 00 120 65 0201 10 00" 130 (') 115 0201 10 00 140 88 0201 20 20 110 (') 115 0201 20 20 120 88 0201 20 30 110 (') 85 0201 20 30 120 65 0201 20 50 110 (') 146 0201 20 50 120 110,50 0201 20 50 130 (') 85 0201 20 50 140 65 0201 20 90 700 65 0201 30 00 100 (2) 208,50 0201 30 00 150 0 125 0201 30 00 190 (6) 84 0202 10 00 100 65 0202 10 00 900 88 0202 20 10 000 88 0202 20 30 000 65 0202 20 50 100 110,50 0202 20 50 900 65 0202 20 90 100 65 0202 30 90 400 (6) 125 0202 30 90 500 (6) 84 1602 50 10 120 108 (9) 1602 50 10 140 96 0 1602 50 10 160 77 ( ») 1602 50 10 170 51 (9) 1602 50 10 190 51 1602 50 10 240 36 1602 50 10 260 26 1602 50 10 280 16 1602 50 31 125 116 0 1602 50 31 135 73 (') 1602 50 31 195 36 1602 50 31 325 103 0 1602 50 31 335 65 0 1602 50 31 395 36 1602 50 39 125 116 0 1602 50 39 135 73 0 1602 50 39 195 36 1602 50 39 325 103 0 1602 50 39 335 65 0 1602 50 39 395 36 1602 50 39 425 77 0 1602 50 39 435 48,50 0 1602 50 39 495 36 1602 50 39 505 36 1602 50 39 525 77 0 1602 50 39 535 48,50 0 1602 50 39 595 36 1602 50 39 615 36 1602 50 39 625 16 1602 50 39 705 36 1602 50 39 805 26 1602 50 39 905 16 10 . 3 . 93 Official Journal of the European Communities No L 57/11 Product code Amount of aid(ECU/100 kg net weight) 1602 50 80 135 73 (9) 1602 50 80 195 36 1602 50 80 335 65 (9) 1602 50 80 395 36 1602 50 80 435 48,50 (9) 1602 50 80 495 36 1602 50 80 505 36 1602 50 80 515 16 1602 50 80 535 48,50 (9) 1602 50 80 595 36 1602 50 80 615 36 1602 50 80 625 16 1602 50 80 705 36 1602 50 80 805 26 1602 50 80 905 16 NB : The product codes as well as the footnotes are defined in Regulation (EEC) No 3846/87, as amended.'